PROSPECTUS Filed Pursuant to Rule 424(b)(3) Registration No. 333-186452 BIGLARI HOLDINGS INC. We are offering at no cost to you, as a holder of our common stock, transferable rights to purchase our common stock.If you own common stock on August 27, 2013, the record date, you will be entitled to receive one right per share that you own.Every five (5) rights will entitle you to subscribe for one common share.The subscription price will be $265.00 per whole share.This price represents approximately a 38.2% discount from the closing price of our common stock as of August 6, 2013, the last trading day immediately prior to the announcement of this offering, which was $428.47 per share.Shareholders on the record date who fully exercise those distributed rights will also be entitled to purchase additional shares of common stock not purchased by other rights holders through their basic subscription privileges.The rights will be evidenced by Subscription Certificates and will expire at 5:00 p.m. New York City time on September 16, 2013, unless extended. We reserve the right to terminate the rights offering at any time for any reason prior to the expiration date. We expect the rights will be quoted on the New York Stock Exchange (“NYSE”) under the symbol “BH WS.”Our common stock is quoted on the NYSE under the symbol “BH.” Our principal executive offices are located at 17est, Suite 400, San Antonio, Texas 78257.Our telephone number is (210) 344-3400. AN INVESTMENT IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK.CONSIDER CAREFULLY THE RISK FACTORS BEGINNING ON OF THIS PROSPECTUS. Price Per Share Proceeds to Biglari Holdings Inc. Offering Price to Shareholders $ $ 75,993,255 Assumes all rights are subscribed.Before deduction of estimated expenses of $300,000, including legal and accounting fees, printing expenses and other miscellaneous expenses. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is August 21, 2013. Table of Contents TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 3 SELECTED CONSOLIDATED FINANCIAL DATA 10 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 11 DESCRIPTION OF SECURITIES TO BE REGISTERED 12 USE OF PROCEEDS 12 RECENT DEVELOPMENTS 12 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION 15 THE RIGHTS OFFERING 22 PLAN OF DISTRIBUTION 31 LEGAL MATTERS 32 EXPERTS 32 RETROACTIVE PRESENTATION FOR CHANGE IN ACCOUNTING PRINCIPLE 32 INCORPORATION BY REFERENCE 33 WHERE YOU CAN FIND MORE INFORMATION 33 i Table of Contents PROSPECTUS SUMMARY This summary highlights important features of this offering and the information included or incorporated by reference in this prospectus.This summary does not contain all of the information that you should consider before investing in our common stock.You should read the entire prospectus carefully, especially the risks of investing in our common stock discussed under “Risk Factors.” Unless the context otherwise requires, all references to “Biglari Holdings,” “the Company”, “we,” “us,” or “our” in this prospectus refer collectively to Biglari Holdings Inc., an Indiana corporation, and its subsidiaries. Basic Subscription Privilege We will distribute to the holders of record of our common stock at the close of business on August 27, 2013, at no charge, one transferable subscription right for each share of common stock owned.Every five (5) rights will entitle the holder to subscribe for one share of common stock. Oversubscription Privilege Shareholders on the record date who fully exercise the rights distributed to them will also be entitled to subscribe for and purchase additional shares of common stock not purchased by other rights holders through their basic subscription privileges.The maximum number of shares you may purchase under the oversubscription privilege is equal to the number of shares you purchased under the basic subscription privilege. You will be entitled to exercise your oversubscription privilege only if you are a shareholder on the record date and exercise your basic subscription privilege in full.The number of shares of common stock remaining after the exercise of all basic subscription privileges may not be sufficient to satisfy all requests for common stock pursuant to oversubscription privileges.In this event, you will be allocated additional common stock pro rata, based on the number of shares of common stock you purchased through the basic subscription privilege in proportion to the total number of common stock that you and other oversubscribing shareholders purchased through the basic subscription privilege. Subscription Price $265.00 in cash per share. Common Stock Outstanding after Rights Offering Assuming all rights are exercised, including those from the oversubscription privilege, an aggregate of approximately 286,767 shares will be sold.Since fractional shares will not be issued, this amount may be increased, if necessary, to accommodate rights holders that may purchase an additional share in lieu of receiving a fractional share. Transferability of Rights The rights are transferable, excluding oversubscription privileges, until the opening of trading on the expiration date.The rights are expected to be authorized for trading on the NYSE.Trading of the rights will be conducted on a regular-way basis from August 29, 2013 through the opening of trading on the expiration date.Any commissions in connection with the sale of rights will be paid by the selling rights holder.We cannot assure you a market for the rights will develop, or of the prices at which rights may be sold if a market does develop. Record Date August 27, 2013. Expiration Time September 16, 2013, at 5:00 p.m., New York City time, unless extended. 1 Table of Contents Procedure for Exercising Rights If you want to exercise rights you must properly complete and sign the Subscription Certificate evidencing the rights.You must forward the Subscription Certificate, with full payment, to the subscription agent at or prior to the expiration time. YOU MAY NOT REVOKE AN EXERCISE OF RIGHTS UNLESS WE MAKE A SIGNIFICANT AMENDMENT TO THE TERMS OF THE OFFERING AFTER YOU HAVE EXERCISED. Issuance of Common Stock We will deliver to you certificates representing common stock purchased upon exercise of the basic subscription and oversubscription privileges as soon as practicable after the expiration date.We anticipate this date to be approximately seven to 10 business days after the expiration date. Use of Proceeds The net cash proceeds from the sale of the common stock offered hereby, after payment of fees and expenses, are anticipated to be approximately $75.7 million.The net proceeds will be used for general corporate purposes as well as for making acquisitions or investments.We have not identified any acquisitions or investments for which we intend to use the offering proceeds. Risk Factors There are substantial risks in connection with this offering that should be considered by you.See “Risk Factors.” Amendment, Extension or Termination of Rights Offering We reserve the right, in our discretion, to: (a) amend or modify the terms of this rights offering; (b) extend the expiration time to a later date; and (c) terminate the rights offering at any time for any reason. Intentions of the Company’s Directors and The Lion Fund, L.P. Our Board of Directors and The Lion Fund, L.P., which beneficially owns approximately 14.2% of our outstanding shares, advised us they intend to exercise the basic subscription privilege under rights received.They also might exercise their oversubscription privilege with respect to additional shares that become available for purchase.The expressed intention of the directors and The Lion Fund, L.P. does not constitute a binding obligation on their part. Our Business We are a diversified holding company engaged in a number of business activities. Our most important operating subsidiaries are involved in the franchising and operating of restaurants. We are led by Sardar Biglari, Chairman and Chief Executive Officer of Biglari Holdings, Steak n Shake Operations, Inc. (“Steak n Shake”), and Western Sizzlin Corporation (“Western”).Our long-term objective is to maximize per-share intrinsic value of the Company. All major operating, investment, and capital allocation decisions are made for the Company and its subsidiaries by Sardar Biglari, Chairman and Chief Executive Officer. 2 Table of Contents RISK FACTORS AN INVESTMENT IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK.THE FOLLOWING RISK FACTORS SHOULD BE CONSIDERED CAREFULLY IN ADDITION TO THE OTHER INFORMATION IN THIS PROSPECTUS, INCLUDING THE INFORMATION UNDER “SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS,” BEFORE MAKING AN INVESTMENT IN OUR COMMON STOCK. Risks Related to this Offering The subscription price is not an indication of the value of our common stock.You may not be able to sell common stock purchased upon the exercise of your subscription rights at a price equal to or greater than the subscription price. The subscription price per share of our common stock does not necessarily bear any relationship to any established criteria for valuation such as book value per share, cash flows, or earnings.As a result, you should not consider the subscription price as an indication of the current value of our common stock.We cannot assure you that you will be able to sell common stock purchased in this offering at a price equal to or greater than the subscription price. This offering may cause the price of our common stock to decrease immediately, and this decrease may continue. The subscription price per share represents a discount of approximately 36.8% from $419.07, the average of the closing prices of our common stock over the 31-trading day period ended August 6, 2013, the last trading day immediately prior to the announcement of this offering, and a discount of approximately 38.2% from $428.47, the closing price of our common stock on August 6, 2013.This discount, along with the number of shares of common stock we propose to issue and ultimately will issue if this offering is completed, may result in an immediate decrease in the market value of our common stock.This decrease may continue after the completion of this offering. You may suffer dilution of your percentage of ownership of our common stock. If you do not exercise your subscription rights and shares of common stock are purchased by other shareholders in this offering, your proportionate voting and ownership interest will be reduced.The percentage that your original shares of common stock represents of our expanded equity after exercise of the subscription rights will also be diluted.For example, if you own 25,000 shares of common stock before this offering, or approximately 1.7% of our outstanding common stock, and you exercise none of your subscription rights while all subscription rights are exercised by other shareholders (including through the oversubscription privilege), your percentage ownership would be reduced to approximately 1.5%.The magnitude of the reduction of your percentage ownership will depend upon the number of shares of common stock you hold and the extent to which you and others exercise subscription rights. Once you exercise your subscription rights, you may not revoke the exercise even if there is a decline in the price of our common stock or if we decide to extend the expiration date of the subscription period. The public trading market price of our common stock may decline after you elect to exercise your subscription rights.If that occurs, you will have committed to buy our common stock at a price above the prevailing market price.You will have an immediate unrealized loss.We may also, in our sole discretion, extend the expiration date of the subscription period.During any potential extension of time, the value of our common stock may decline below the subscription price.This may result in a loss on your investment upon the exercise of rights to acquire our common stock.If the expiration date is extended after you send in your subscription forms and payment, you still may not revoke or change your exercise of rights.We cannot assure you that following the exercise of subscription rights you will be able to sell your common stock at a price equal to or greater than the subscription price. 3 Table of Contents You will not receive interest on subscription funds returned to you. If we cancel this offering or if we are not able to fulfill your full oversubscription, we will not have any obligation with respect to the subscription rights except to return to you, without interest, any subscription payments and/or oversubscription payments you made that were not used to purchase common stock. You need to act promptly and follow subscription instructions, otherwise your subscription may be rejected. Shareholders who desire to purchase common stock in this offering must act promptly to ensure that all required forms and payments are actually received by the subscription agent prior to 5:00 p.m., New York City time, on the expiration date.If you fail to complete and sign the required subscription forms, send an incorrect payment amount, or otherwise fail to follow the subscription procedures that apply to your desired transaction, the subscription agent may reject your subscription or accept it to the extent of the payment received.Neither we nor our subscription agent undertakes to contact you concerning, or attempt to correct, an incomplete or incorrect subscription form or payment.We have the sole discretion to determine whether a subscription exercise properly follows the subscription procedures. You may not receive all of the common stock for which you oversubscribe. If an insufficient number of shares of common stock is available to fully satisfy all oversubscription privilege requests, the available common stock will be distributed proportionately among the eligible rights holders who exercised their oversubscription privilege based on the number of shares of common stock each such rights holder subscribed for under the basic subscription privilege. You may not want to exercise your rights as the proceeds of this offering may be used to make acquisitions or investments that you may not have the opportunity to approve. We expect that the net proceeds from this offering will be used for general corporate purposes as well as for making acquisitions or investments.We have not identified any acquisitions or investments for which we intend to use the offering proceeds. If you exercise your rights, you may not have an opportunity to evaluate the specific merits or risks of any potential future acquisitions or investments.As a result, you may be entirely dependent on our broad discretion and judgment in the selection of potential future acquisitions and investments. Neither we, nor the subscription agent, will have any obligation to you if this offering is canceled, other than to refund your subscription payments, without interest. Neither we, nor the subscription agent, will have any obligation to you if this offering is canceled, other than to refund your subscription payments, without interest. If you sell your subscription rights, you may not be able to calculate your gain for tax purposes at the time of your sale. A holder that sells subscription rights will recognize capital gain or loss depending on the amount realized upon the sale and the holder’s tax basis (if any) in the subscription rights.If either (i) the fair market value of the subscription rights on the date such subscription rights are distributed is equal to at least 15% of the fair market value on such date of the common stock with respect to which the subscription rights are received, or (ii) the holder irrevocably elects to allocate part of the tax basis of such common stock to the subscription rights, then the holder’s tax basis in the common stock will be allocated between the common stock and the subscription rights in proportion to their respective fair market values on the date the subscription rights are distributed. We intend to notify the holders whether the fair market value of the subscription rights will equal or exceed 15% of the fair market value of the common stock to which the subscription rights relate as well as the fair market value of those subscription rights.However, such notification will be made by written communication that will be included with the share certificates that are mailed to those holders who exercise their subscription rights.It will not be available at the time of the sale of a holder’s subscription rights.A selling holder’s holding period in the subscription rights will include the holding period of the common stock in respect of which the rights were received.The holding period will not be affected by the allocation of tax basis described above. 4 Table of Contents In the absence of a dual class structure of our common stock, we anticipate conducting additional rights offerings in the future. We have postponed a special meeting to implement a dual class structure of our common stock and thus gain increased flexibility in structuring acquisitions and financing transactions. In the absence of a dual class structure, we intend to conduct a rights offering as an alternative means of financing future acquisitions or investments to augment our growth.If we are unable to effectuate a dual class structure to facilitate potential future acquisitions, we would expect to conduct additional rights offerings for this purpose.However, we have no current intentions to do so. While we cannot predict the terms of any future rights offerings, we would expect that any future rights offerings would present risks similar to those stated above. Risks Relating to Our Business We are dependent on our Chairman and CEO. Our success depends on the services of Sardar Biglari, Chairman and Chief Executive Officer. All major operating, investment, and capital allocation decisions are made for the Company and its subsidiaries by Sardar Biglari, Chairman and Chief Executive Officer. Moreover, certain counterparties have requested and obtained a provision in their agreements with the right to terminate in the event Mr. Biglari ceases to be our Chairman and Chief Executive Officer. If for any reason the services of Mr. Biglari were to become unavailable, there could be a material adverse effect on our business. Competition. Each of our operating businesses faces intense competitive pressure within the markets in which they operate.Competition may arise domestically as well as internationally. While we manage our businesses with the objective of achieving long-term sustainable growth by developing and strengthening competitive advantages, many factors, including market changes, may erode or prevent the strengthening of competitive advantages.Accordingly, future operating results will depend to some degree on whether our operating units are successful in protecting or enhancing their competitive advantages.If our operating businesses are unsuccessful in these efforts, our periodic operating results may decline from current levels in the future. The restaurant business is one of the most competitive industries in the United States. As there are virtually no barriers to entry into the restaurant business, competitors may include national, regional and local establishments. There may be established competitors with financial and other resources that are greater than the capabilities of the Company’s restaurant operations segment, which includes Steak n Shake and Western (“Restaurant Operations”). Restaurant businesses compete on the basis of price, menu, food quality, location, personnel and customer service. The restaurant business is often affected by changes in consumer tastes and by national, regional, and local economic conditions.The performance of individual restaurants may be impacted by factors such as traffic patterns, demographic trends, severe weather conditions, and competing restaurants. Additional factors that may adversely affect the restaurant industry include, but are not limited to, food and wage inflation, safety, and food-borne illness. Unfavorable economic, societal and political conditions could hurt our operating businesses. Our operating businesses are subject to normal economic cycles affecting the economy in general or the industries in which we operate.To the extent that the recovery from the economic recession continues to be slow or the economy worsens for a prolonged period of time, one or more of our significant operations could be materially harmed.In addition, we depend on having access to borrowed funds through the capital markets at reasonable rates.To the extent that access to the credit is restricted or the cost of funding increases, our business could be adversely affected. Historically, we have not derived any of our revenues or earnings from international markets.As a result of our intended international expansion, we may become subject to increased risks from unstable political conditions and civil unrest.Further, terrorism activities deriving from unstable conditions or acts intended to compromise the integrity or security of our computer networks and information systems could produce losses to our international operations, as well as our operations based in the United States.Our business operations could be adversely affected directly through the loss of human resources or destruction of production facilities and information systems. 5 Table of Contents The restaurant industry has been affected by economic factors, including the deterioration of national, regional and local economic conditions, declines in employment levels, and shifts in consumer spending patterns. The disruptions experienced in the overall economy and volatility in the financial markets have reduced, and may continue to reduce, consumer confidence in the economy, negatively affecting consumer restaurant spending, which could be harmful to our financial position and results of operations. As a result, decreased cash flow generated from our business may adversely affect our financial position and our ability to fund our operations. In addition, macroeconomic disruptions could adversely impact the availability of financing for our franchisees’ expansions and operations. Our cash flows and financial position could be negatively impacted if we are unable to comply with the restrictions and covenants in Steak n Shake’s debt agreements. The Company’s subsidiaries currently maintain debt instruments, including Steak n Shake’s credit agreement, dated as of September 25, 2012, with the lenders party thereto (the “Credit Facility”).Covenants in the debt agreements impose operating and financial restrictions, including requiring operating subsidiaries to maintain certain financial ratios and thereby restricting, among other things, their ability to incur additional indebtedness and make distributions to the Company.Their failure to comply with these covenants and restrictions could constitute an event of default that, if not cured or waived, could result, among other things, in the acceleration of their indebtedness, which could negatively impact our operations and business and may also significantly affect our ability to obtain additional or alternative financing.In such event, our cash flows may not be sufficient to fully repay this indebtedness and we cannot assure you that we would be able to refinance or restructure this debt.In addition, the restrictions contained in these debt instruments could adversely affect our ability to finance our operations, acquisitions or investments. Steak n Shake’s ability to make payments on the Credit Facility and to fund operations depends on its ability to generate cash, which is subject to general economic, financial, competitive, regulatory and other factors that are beyond our control. Steak n Shake may not generate sufficient cash flow from operations to service this debt or to fund its other liquidity needs. We may be required to recognize additional impairment charges on our long-lived assets and goodwill, which would adversely affect our results of operations and financial position. Long-lived assets, including restaurant sites, leasehold improvements, other fixed assets, and amortized intangible assets are reviewed for impairment annually or more frequently if circumstances indicate impairment may have occurred. Expected cash flows associated with an asset over its estimated useful life are the key factor in determining the recoverability of the carrying value of the asset. The estimate of cash flows is based upon, among other things, certain assumptions about expected future operating performance. Management’s estimates of undiscounted cash flows may differ from actual cash flows due to, among other things, changes in economic conditions, changes to our business model or changes in operating performance. If the sum of the estimated undiscounted cash flows over an asset’s estimated useful life is less than the carrying value of the asset, we recognize an impairment loss, measured as the amount by which the carrying value exceeds the fair value of the asset. We periodically evaluate our goodwill to determine whether all or a portion of their carrying values may no longer be recoverable, in which case a charge to income may be necessary. Estimated fair values developed based on our assumptions and judgments might be significantly different if other reasonable assumptions and estimates were to be used. If estimated fair values are less than the carrying values of goodwill in future impairment tests, or if significant impairment indicators are noted relative to other intangible assets subject to amortization, we may be required to record impairment losses against future income. Any future evaluations requiring an impairment of our goodwill and other intangible assets could materially affect our results of operations and shareholders’ equity in the period in which the impairment occurs. 6 Table of Contents Judgments made by management related to the expected useful lives of long-lived assets and our ability to realize undiscounted cash flows in excess of the carrying amounts of such assets are affected by factors such as the ongoing maintenance and improvements of the assets, changes in economic conditions and changes in operating performance. As the ongoing expected cash flows and carrying amounts of long-lived assets are assessed, these factors could cause us to realize a material impairment charge. If assets are determined to be impaired, the determination of an asset’s fair value, which is generally measured by discounting estimated future cash flows, is also subject to significant judgment, including the determination of a discount rate that is commensurate with the risk inherent in the projected cash flows.If the assumptions underlying these judgments change in the future, we may be required to realize further impairment charges for these assets. Fluctuations in commodity and energy prices and the availability of commodities, including beef, fried products, poultry, and dairy, could affect our restaurant business. The cost, availability and quality of ingredients Restaurant Operations use to prepare their food is subject to a range of factors, many of which are beyond their control.A significant component of our restaurant business’ costs is related to food commodities, including beef, fried products, poultry, and dairy products, which can be subject to significant price fluctuations due to seasonal shifts, climate conditions, industry demand, changes in international commodity markets, and other factors. If there is a substantial increase in prices for these food commodities, our results of operations may be negatively affected. In addition, our restaurants are dependent upon frequent deliveries of perishable food products that meet certain specifications. Shortages or interruptions in the supply of perishable food products caused by unanticipated demand, problems in production or distribution, disease or food-borne illnesses, inclement weather, or other conditions could adversely affect the availability, quality, and cost of ingredients, which would likely lower revenues, damage our reputation, or otherwise harm our business. Our historical growth rate and performance are not indicative of our future growth or financial results. Our historical growth must be viewed in the context of the recent opportunities available to us as a result of our access to capital at a time when market conditions resulted in unprecedented asset acquisition opportunities. When evaluating our historical growth and prospects for future growth, it is also important to consider that while our business philosophy has remained relatively constant, our mix of business, distribution channels and areas of focus have changed and will continue to change.Our dynamic business model makes it difficult to assess our prospects for future growth. The inability of Restaurant Operations’ franchisees to operate profitable restaurants may negatively impact our financial performance. Restaurant Operations operate franchise programs and collect royalties and marketing and service fees from their franchisees. Growth within the existing franchise base is dependent upon many of the same factors that apply to our Restaurant Operations’ company-operated restaurants, and sometimes the challenges of opening profitable restaurants prove to be more difficult for the franchisees. For example, franchisees may not have access to the financial or management resources that they need to open or continue operating the restaurants contemplated by their franchise agreements. In addition, our Restaurant Operations’ continued growth is also partially dependent upon our ability to find and retain qualified franchisees in new markets, which may include markets in which the Steak n Shake and Western brands are less well known. Furthermore, the loss of any of franchisees due to financial concerns and/or operational inefficiencies could impact our Restaurant Operations’ profitability. Moreover, if our franchisees do not successfully operate or market restaurants in a manner consistent with our standards, our restaurant brands’ reputations could be harmed, which in turn could adversely affect our business and operating results. Adverse weather conditions or losses due to casualties could negatively impact our operating performance. Property damage caused by casualties and natural disasters, instances of inclement weather, flooding, hurricanes, fire, and other acts of nature can adversely impact sales in several ways. Many of Steak n Shake’s and Western’s restaurants are located in the Midwest and Southeast portions of the United States. During the first and second fiscal quarters, restaurants in the Midwest may face harsh winter weather conditions. During the first and fourth fiscal quarters, restaurants in the Southeast may experience hurricanes or tropical storms. Our sales and operating results may be negatively affected by these harsh weather conditions, which could make it more difficult for guests to visit our restaurants, necessitate the closure of restaurants for a period of time or costly repairs due to physical damage or lead to a shortage of employees resulting from unsafe road conditions or an evacuation of the general population. 7 Table of Contents We are subject to health, employment, environmental, and other government regulations, and failure to comply with existing or future government regulations could expose us to litigation or penalties, damage our reputation, and lower profits. We are subject to various federal, state, and local laws and regulations affecting our business. Changes in existing laws, rules and regulations applicable to us, or increased enforcement by governmental authorities, may require us to incur additional costs and expenses necessary for compliance. If we fail to comply with any of these laws, we may be subject to governmental action or litigation, and our reputation could be accordingly harmed. Injury to our reputation would, in turn, likely reduce revenues and profits. The development and construction of restaurants is subject to compliance with applicable zoning, land use, and environmental regulations. Difficulties in obtaining, or failure to obtain, the required licenses or approvals could delay or prevent the development of a new restaurant in a particular area. In recent years, there has been an increased legislative, regulatory, and consumer focus on nutrition and advertising practices in the food industry. As a result, Restaurant Operations may become subject to regulatory initiatives in the area of nutrition disclosure or advertising, such as requirements to provide information about the nutritional content of our food products, which could increase expenses. The operation of the Steak n Shake and Western franchise system is also subject to franchise laws and regulations enacted by a number of states, and to rules promulgated by the U.S. Federal Trade Commission. Any future legislation regulating franchise relationships may negatively affect our operations, particularly our relationship with franchisees. Failure to comply with new or existing franchise laws and regulations in any jurisdiction or to obtain required government approvals could result in a ban or temporary suspension on future franchise sales.Further national, state and local government initiatives, such as mandatory health insurance coverage, “living wage” or other proposed increases in minimum wage rates could adversely affect our business. Our investment activities are now conducted primarily through outside investment partnerships, The Lion Fund, L.P. and The Lion Fund II, L.P. As a result of our sale of Biglari Capital Corp. (“Biglari Capital”), general partner of The Lion Fund, L.P. and The Lion Fund II, L.P. (collectively, the “Lion Fund”), to Mr. Biglari, and the contribution of our investments to these funds in exchange for limited partner interests, our investment activities are now conducted mainly through these outside investment partnerships.Under the terms of their partnership agreements, each contribution made by the Company to the Lion Fund is subject to a five-year lock-up period, and any distribution upon our withdrawal of funds will be paid out over a two-year period.As a result of these provisions, our capital invested in the Lion Fund may be subject to an increased risk of loss of all or a significant portion of value, and may be unavailable to meet our capital requirements. In connection with the sale of Biglari Capital, we also entered into a Shared Services Agreement with Biglari Capital pursuant to which we agreed to provide certain services to Biglari Capital (e.g., use of space at our corporate headquarters) in exchange for a 6% hurdle rate for the Company and its subsidiaries (as compared to a 5% hurdle rate for all other limited partners) above which Biglari Capital is entitled to receive an incentive reallocation in its capacity as general partner of the Lion Fund.There can be no assurance that the benefit, if any, that we may realize from this increased hurdle rate will enable us to recoup our costs incurred in performing services for Biglari Capital under the Shared Services Agreement. Our investment activities may involve the purchase of securities on margin. We may purchase securities on margin in connection with our investment activities.If we do so, a significant decrease in the value of the securities that collateralize the margin line of credit could result in a margin call. If we do not have sufficient cash available from other sources in the event of a margin call, we may be required to sell those securities at a time when we prefer not to sell them, which could result in material losses. We are subject to the risk of possibly becoming an investment company under the Investment Company Act of 1940. Because we are a holding company and a significant portion of our assets may, from time to time, consist of investments in entities in which we own less than a 50% interest, we run the risk of inadvertently becoming an investment company, which would require us to register under the Investment Company Act of 1940, as amended (the “Investment Company Act”). Registered investment companies are subject to extensive, restrictive and potentially adverse regulations relating to, among other things, operating methods, management, capital structure, dividends and transactions with affiliates. Registered investment companies are not permitted to operate their business in the manner in which we operate our business, nor are registered investment companies permitted to have many of the relationships that we have with our affiliated companies. To avoid becoming and registering as an investment company under the Investment Company Act, we monitor the value of our investments and structure transactions accordingly. As a result, we may structure transactions in a less advantageous manner than if we did not have Investment Company Act concerns, or we may avoid otherwise economically desirable transactions due to those concerns. In addition, events beyond our control, including significant appreciation or depreciation in the market value of certain of our publicly traded holdings or adverse developments with respect to our ownership of certain of our subsidiaries, could result in our inadvertently becoming an investment company. If it were established that we were an investment company, there would be a risk, among other material adverse consequences, that we could become subject to monetary penalties or injunctive relief, or both, in an action brought by the Securities and Exchange Commission (the “SEC”), that we would be unable to enforce contracts with third parties or that third parties could seek to obtain rescission of transactions with us undertaken during the period it was established that we were an unregistered investment company. 8 Table of Contents Our investments are unusually concentrated and fair values are subject to a loss in value. Our investments are concentrated in outside limited partnerships, which generally invest in common stocks.A significant decline in the major values of these partnerships or their larger investments may produce a large decrease in our consolidated shareholders’ equity and can have a material adverse effect on our consolidated book value per share and earnings. We may not be able to adequately protect our intellectual property, which could decrease the value of our brand and products. The success of our business depends on the continued ability to use the existing trademarks, service marks, and other components of our brand to increase brand awareness and further develop branded products. While we take steps to protect our intellectual property, our rights to our trademarks could be challenged by third parties or our use of these trademarks may result in liability for trademark infringement, trademark dilution, or unfair competition, adversely affecting our profitability.We may also become subject to these risks in the international markets in which we plan to operate. Litigation could have a material adverse effect on our financial position, cash flows and results of operations. We are or may be from time to time a party to various legal actions, investigations and other proceedings brought by employees, consumers, suppliers, shareholders, government agencies or other third parties in connection with matters pertaining to our business, including related to our investment activities. The outcome of such matters is often difficult to assess or quantify and the cost to defend future proceedings may be significant.Even if a claim is unsuccessful or is not fully pursued, the negative publicity surrounding any negative allegation regarding our Company, our business or our products could adversely affect our reputation. While we believe that the ultimate outcome of routine legal proceedings individually and in the aggregate will not have a material impact on our financial position, we cannot assure that an adverse outcome on, or reputational damage from, any of these matters would not, in fact, materially impact our business and results of operations for the period when these matters are completed or otherwise resolved. Certain agreements with our Chairman and CEO may deter a change of control. We have entered into a license agreement with Sardar Biglari, Chairman and Chief Executive Officer, under which Mr. Biglari has granted the Company an exclusive license to use his name when connected to the provision of certain products and services, and a sublicense agreement with Steak n Shake that, among other things, grants Steak n Shake the right to use the trademark “Steak n Shake by Biglari”. In the event of a change of control of the Company, Mr. Biglari would be entitled to receive revenue-based royalty payments related to the usage of his name under the terms of the license agreement for a defined period of no less than five years. Revenue-based royalties derived from Steak n Shake’s restaurants (including Company operated and franchised locations), products and brands, would be included in calculating these royalty payments. A change of control would also enable franchisees to terminate their franchise agreement with us.In addition, we have an incentive agreement with Mr. Biglari, in which he is entitled to receive performance-based annual incentive payments contingent on the growth of the Company’s adjusted book value in each fiscal year. In the event of a change in control after the third anniversary of the incentive agreement, Mr. Biglari would receive specified payments thereunder. The combination of these provisions along with others referenced (e.g., contracts cancellable if Mr. Biglari is no longer Chairman and CEO) altogether could have the effect of preventing a transaction involving a change of control of the Company or deterrence of a potential proxy contest. 9 Table of Contents SELECTED CONSOLIDATED FINANCIAL DATA The following table shows selected consolidated financial data.The selected consolidated financial data as of September 26, 2012 and September 28, 2011 and for our fiscal years ended 2012, 2011 and 2010 are derived from our audited consolidated financial statements incorporated by reference in this prospectus.The selected consolidated financial data as of September 29, 2010, September 30, 2009 and September 24, 2008 and for our fiscal years ended 2009 and 2008 are derived from our audited consolidated financial statements which are not incorporated by reference in this prospectus.The selected consolidated financial data as of July 3, 2013 and for each of the 40 weeks ended July 3, 2013 and July 4, 2012 are derived from our unaudited consolidated financial statements incorporated by reference in this prospectus.The selected consolidated financial data as of July 4, 2012 are derived from our unaudited consolidated financial statements which are not incorporated by reference in this prospectus.The selected consolidated financial data below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and related notes thereto contained in our annual and quarterly reports filed with the SEC, including those incorporated by reference in this prospectus. During the third quarter of fiscal 2013, Biglari Holdings recognized a non-cash pre-tax gain of $162.9 million on the contribution of securities to investment partnerships. Biglari Holdings’ management does not regard the gain that was recorded, as required by GAAP, as meaningful. The gain recognized for financial reporting purposes is deferred for income tax purposes. The transaction essentially had no effect on our consolidated shareholders’ equity because the gain included in earnings in the third quarter was accompanied by a corresponding reduction of unrealized investment gains included in Accumulated Other Comprehensive Income. Selected Financial Data (dollars in thousands except per share data) 40 Weeks Ended 52 Weeks Ended 53 Weeks Ended 52 Weeks Ended July 3, 2013 July 4, 2012 Fiscal 2012(2) Fiscal 2011(2) Fiscal Fiscal Fiscal Revenue: Total net revenues $ Earnings: Net earnings (loss) attributable to Biglari Holdings Inc. $ ) Basic earnings (loss) per share attributable to Biglari Holdings Inc.(1) $ ) Diluted earnings (loss) per share attributable to Biglari Holdings Inc.(1 $ ) Period-end data: Total assets $ Long-term debt: Obligations under leases Other long-term debt 48 Biglari Holdings Inc. shareholders’ equity $ Earnings per share of common stock is based on the weighted average number of shares outstanding during the year. For purposes of computing the weighted average common shares outstanding, the shares of treasury stock attributable to the unrelated limited partners — based on their proportional ownership during the period — are considered outstanding shares. Preceding the sale of Biglari Capital, for financial reporting purposes all common shares of the Company held by the consolidated affiliated partnerships are recorded in Treasury stock on the Consolidated Balance Sheet. Fiscal years 2012, 2011, 2010, 2009, and 2008 ended on September 26, 2012, September 28, 2011, September 29, 2010, September 30, 2009 and September 24, 2008, respectively. 10 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and documents incorporated by reference into this prospectus contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.In general, forward-looking statements include estimates of future revenues, cash flows, capital expenditures, or other financial items, and assumptions underlying any of the foregoing. Forward-looking statements reflect management’s current expectations regarding future events and use words such as “anticipate,” “believe,” “expect,” “may,” and other similar terminology. A forward-looking statement is neither a prediction nor a guarantee of future events or circumstances, and those future events or circumstances may not occur. Investors should not place undue reliance on the forward-looking statements, which speak only as of the date of this report. These forward-looking statements are all based on currently available operating, financial, and competitive information and are subject to various risks and uncertainties. Our actual future results and trends may differ materially depending on a variety of factors, many beyond our control, including, but not limited to, the risks and uncertainties described in “Risk Factors” beginning on page 3. We undertake no obligation to publicly update or revise them, except as may be required by law. You are also urged to carefully review and consider the various disclosures made by us in this document, as well as in our prior periodic reports on Forms 10-K, 10-Q and 8-K filed with the SEC and listed under the caption “Incorporation by Reference” on page 34 of this prospectus. We maintain a website (www.biglariholdings.com) where our annual reports, press releases, interim shareholder reports and links to our subsidiaries’ websites can be found.Our periodic reports filed with the SEC, which include Form 10-K, Form 10-Q, Form 8-K and amendments thereto, may be accessed by the public free of charge from the SEC and through the Company’s website. In addition, corporate governance documents such as Corporate Governance Guidelines, Code of Conduct, Governance, Compensation and Nominating Committee Charter and Audit Committee Charter are posted on the Company’s website and are available without charge upon written request. The Company’s website and the information contained therein or connected thereto are not intended to be incorporated herein. 11 Table of Contents DESCRIPTION OF SECURITIES TO BE REGISTERED Our Amended and Restated Articles of Incorporation authorize us to issue a total of 2,500,000 shares of common stock.As of August 9, 2013, there were 1,433,835 shares of common stock issued and outstanding. The holders of our common stock are entitled to one vote for each common share held of record on all matters to be voted on by shareholders.The holders of our common stock are entitled to receive such dividends, if any, as may be declared by the Board of Directors in its discretion out of funds legally available.Upon liquidation or dissolution of the Company, the holders of our common stock are entitled to receive on a pro rata basis all assets remaining for distribution to shareholders after the payment of debts and liquidation preferences on any capital stock.Shares of our common stock have no preemptive or other subscription rights and there are no other conversion rights or redemption or sinking fund provisions with respect to such common stock.Biglari Holdings has not declared a cash dividend during the fiscal years ended September 26, 2012, September 28, 2011 and September 29, 2010. The Company’s Transfer Agent and Registrar is Computershare Trust Company, N.A. USE OF PROCEEDS If all of the rights offered are exercised in full at $265.00 per share, we will receive net cash proceeds of approximately $75.7 million, after payment of fees and expenses.No discount or commission is payable in connection with any such exercise. The net proceeds will be used for general corporate purposes as well as for making acquisitions or investments.We have not identified any acquisitions or investments for which we intend to use the offering proceeds. RECENT DEVELOPMENTS On July 1, 2013, the Company entered into the following agreements with Sardar Biglari, its Chairman and Chief Executive Officer:(i) a Stock Purchase Agreement, (ii) a Shared Services Agreement with Biglari Capital Corp., general partner of The Lion Fund, L.P. and the newly-formed The Lion Fund II, L.P., and (iii) a First Amendment to the Amended and Restated Incentive Bonus Agreement, dated September 28, 2010, with Mr. Biglari.The transactions contemplated thereby were unanimously approved by the independent Governance, Compensation and Nominating Committee of the Board of Directors of the Company (the “Committee”), which retained separate counsel, tax/accounting advisors, an independent compensation consultant, and a financial advisor to assist the Committee in the structuring, evaluation, and negotiation of such transactions. Taken together, the agreements provide for the following transactions: · The contribution of investments held by BH to the Lion Fund and the Lion Fund II.In return, BH received limited partner interests in each of these investment partnerships. · Biglari Capital’s distribution of substantially all of its partnership interests in the Lion Fund (including its adjusted capital balance) to BH.As a result, Biglari Capital maintained solely a general partner interest in each of the Lion Fund and the Lion Fund II. · The sale of Biglari Capital by BH to Mr. Biglari for a purchase price of $1,700,000. · The execution of the Shared Services Agreement pursuant to which BH will provide certain services to Biglari Capital in exchange for an increase in BH’s and its subsidiaries’ hurdle rate above that of other limited partners (6% vs. 5%) with respect to BH’s and its subsidiaries’ limited partner interests in the Lion Fund and the Lion Fund II.The hurdle rate is the threshold annualized return for limited partners of each of the Lion Fund and the Lion Fund II above which Biglari Capital, as general partner of each, is entitled to receive an incentive reallocation. 12 Table of Contents · The modification of the Incentive Bonus Agreement between BH and Mr. Biglari to give effect to the transactions, inter alia, by providing that Mr. Biglari’s incentive compensation will thereafter be calculated without reference to any investments by BH and its subsidiaries in investment partnerships (including the Lion Fund and the Lion Fund II), of which Biglari Capital or Mr. Biglari is the general partner. The transactions were entered into by BH to, among other things, (a) reduce regulatory burdens related to investments, (b) improve cash management, (c) foster an enhanced understanding of BH and mitigate conflicts of interest through the separation and clear demarcation of BH from the Lion Fund, and (d) simplify the Incentive Bonus Agreement. As a result of these transactions, investments are now generally conducted through investment partnerships managed by Mr. Biglari. Stock Purchase Agreement Pursuant to the Stock Purchase Agreement, BH sold all the shares of Biglari Capital to Mr. Biglari for a purchase price of $1,700,000 in cash (the “Biglari Capital Transaction”).Prior to the execution and delivery of the Stock Purchase Agreement, Biglari Capital distributed to the Company substantially all of Biglari Capital’s partnership interests in the Lion Fund (including, without limitation, Biglari Capital’s adjusted capital balance in its capacity as general partner of the Lion Fund, which totaled approximately $5.8 million).Biglari Capital thus retained solely a general partner interest in each of the Lion Fund and the Lion Fund II at the time of the Biglari Capital Transaction.In addition, BH contributed securities owned by it to the Lion Fund and the Lion Fund II in exchange for limited partner interests in each of these investment partnerships.BH will maintain an interest in the contributed securities through its limited partner interests in the Lion Fund and the Lion Fund II, but without the associated costs under the Incentive Bonus Agreement with Mr. Biglari, as explained further below.The contribution of securities to the Lion Fund and the Lion Fund II was enacted in order to achieve a clear delineation on a forward-going basis between the roles of BH – which will generally own companies in their entirety – and the Lion Fund and the Lion Fund II – which will own companies in part, i.e., through their investments in securities. Shared Services Agreement In connection with the Biglari Capital Transaction, BH and Biglari Capital entered into the Shared Services Agreement, pursuant to which BH will provide certain services to Biglari Capital, including use of space at the Company’s corporate headquarters in San Antonio, in exchange for a 6% hurdle rate for BH and its subsidiaries (as compared to a 5% hurdle rate for all other limited partners) in order to determine the incentive reallocation to Biglari Capital, as general partner of the Lion Fund and the Lion Fund II, under their respective partnership agreements.The incentive reallocation to Biglari Capital is equal to 25% of the net profits allocated to the limited partners in excess of their applicable hurdle rate. The Shared Services Agreement runs for an initial five-year term, and automatically renews for successive five-year periods, unless terminated by either party effective at the end of the initial or renewed term, as applicable.The term of the Shared Services Agreement coincides with the lock-up period for the Company’s investments in the Lion Fund and the Lion Fund II under their respective partnership agreements. Incentive Agreement Amendment Also in connection with the Biglari Capital Transaction, BH and Mr. Biglari entered into the Incentive Agreement Amendment, which amends the Amended and Restated Incentive Bonus Agreement with Mr. Biglari to reflect and give effect to the Biglari Capital Transaction and to more closely tie Mr. Biglari’s incentive compensation to the Company’s operating earnings, while excluding unrealized gains and earnings on investments held by outside investment partnerships from the calculation of the incentive bonus.The Incentive Agreement Amendment makes assertions as follows: · With respect to the Company’s fiscal year ending September 25, 2013 (“fiscal 2013”) only, provides for Mr. Biglari’s incentive compensation to be calculated by reference to the periods (i) from the beginning of fiscal 2013 to the closing of the Biglari Capital Transaction and (ii) from the closing of the Biglari Capital Transaction to the end of fiscal 2013.Any decrease in adjusted book value attributable to a decline in operating earnings during this latter period will be offset against adjusted book value for the former period in determining Mr. Biglari’s incentive compensation. 13 Table of Contents · Excludes from the calculation of BH’s adjusted book value, and therefore from the calculation of Mr. Biglari’s incentive compensation, commencing with the period after the closing of the Biglari Capital Transaction, any realized or unrealized gains or losses, earnings and all other amounts attributable to any investments by BH and its subsidiaries in “Outside Investment Partnerships,” defined as investment partnerships (or the equivalent) in which BH or a subsidiary is a limited partner (or the equivalent) and Mr. Biglari or his affiliate (other than BH or a subsidiary) is the general partner (or the equivalent).As a result of the Biglari Capital Transaction, the Lion Fund and the Lion Fund II now constitute Outside Investment Partnerships and all amounts attributable to their investments in securities (including the securities contributed by BH) will be excluded from the calculation of Mr. Biglari’s incentive compensation. · Provides for the “high water mark” in the Incentive Bonus Agreement to be adjusted to give effect to the Biglari Capital Transaction, commencing with the period after the closing of the Biglari Capital Transaction.The calculation of the high water mark would thus exclude (a) BH’s and its subsidiaries’ investments in Outside Investment Partnerships, (b) gains/losses (realized or unrealized) and earnings on the securities contributed to the Outside Investment Partnerships, prior to their date of contribution, as well as the aggregate cost to acquire such securities, and (c) any other items on BH’s consolidated balance sheet related to consolidated affiliated partnerships. Derivative Litigation On June 3, 2013 and July 2, 2013, two shareholders of the Company filed derivative actions putatively on behalf of the Company against the members of our board of directors in the United States District Courts for the Southern District of Indiana and the Western District of Texas.The shareholders allege claims for breach of fiduciary duty, gross mismanagement, contribution and indemnification, abuse of control, waste, and unjust enrichment relating to certain Company transactions, including the Company’s acquisition of Biglari Capital, Mr. Biglari’s incentive agreement, the trademark license agreement between the Company and Mr. Biglari, and this offering.The shareholders seek to recover unspecified damages, various forms of injunctive relief (including, with respect to this offering, a prohibition on Mr. Biglari’s participation in this offering), and an award of their attorneys’ fees.On August 16, 2013, the plaintiff in the Indiana case moved for a preliminary injunction enjoining the Company from closing this offering.As of the date of this prospectus, no briefing or hearing schedule had been set with regard to the motion for a preliminary injunction.The Company believes these claims are without merit and intends to defend these cases vigorously. 14 Table of Contents UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION On July 1, 2013, the Company sold all of the outstanding shares of Biglari Capital Corp., a Texas corporation (“Biglari Capital”) and the general partner of The Lion Fund, L.P. and the newly-formed The Lion Fund II, L.P., Delaware limited partnerships that operate as private investment funds (respectively, “TLF I” and “TLF II” and, collectively, the “Lion Fund”), to Sardar Biglari, Chairman and Chief Executive Officer of the Company, pursuant to a Stock Purchase Agreement (the “Stock Purchase Agreement”) for a purchase price of $1,700,000.The Company also contributed securities owned by it having a value of approximately $2,845,000 to TLF I and approximately $315,638,000 to TLF II in exchange for limited partner interests in each of these investment partnerships.Prior to the execution and delivery of the Stock Purchase Agreement, Biglari Capital distributed to the Company substantially all of Biglari Capital’s partnership interests in TLF I and retained solely a general partner interest in each of TLF I and TLF II.In addition, the Company amended the Incentive Agreement between BH and Mr. Biglari to give effect to the sale of Biglari Capital and the contributions to TLF I and TLF II, among other things, by providing that Mr. Biglari’s incentive compensation will thereafter be calculated without reference to any investments by BH and its subsidiaries in investment partnerships (including TLF I and TLF II) of which Biglari Capital or Mr. Biglari is the general partner.The foregoing transactions are collectively referred to as the “Transactions.” The following unaudited pro forma condensed consolidated financial statements are based upon the historical financial statements of the Company, adjusted to reflect and give effect to the Transactions. The unaudited pro forma condensed consolidated financial statements of the Company should be read in conjunction with the historical consolidated financial statements of the Company and the related notes included in its Quarterly Report on Form 10-Q for the quarterly period ended April 10, 2013, and its Annual Report on Form 10-K for the fiscal year ended September 26, 2012. The unaudited pro forma condensed consolidated balance sheet gives effect to the Transactions as if they had occurred on April 10, 2013, while the unaudited pro forma condensed consolidated statements of earnings for the twenty-eight weeks ended April 10, 2013 and fiscal year ended September 26, 2012, respectively, give effect to the Transactions as if they had occurred on September 29, 2011 (the beginning of fiscal 2012). The pro forma adjustments described in the accompanying notes are based on currently available information and certain estimates and assumptions that the Company’s management believes to be reasonable. The unaudited pro forma condensed consolidated financial statements are provided for illustrative purposes only and do not purport to represent, and are not necessarily indicative of, what the Company’s actual financial position and results of operations would have been had the Transactions occurred on the dates indicated. In addition, these unaudited pro forma condensed consolidated financial statements should not be considered to be indicative of the Company’s future financial performance.Actual results could differ materially. 15 Table of Contents BIGLARI HOLDINGS INC. CONDENSED CONSOLIDATED BALANCE SHEET (Unaudited) (In thousands, except share and per share data) April 10, 2013 (As Reported) Deconsolidation Asset Contribution April 10, 2013 (Pro Forma) Assets Current assets: Cash and cash equivalents $ a $ Investments ) j Receivables, net of allowance of $703 and $703, respectively ) b Inventories Deferred income taxes — k Assets held for sale Other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Investment partnerships — c l Investments held by consolidated affiliated partnerships ) d — Total assets $ $ Liabilities and shareholders’ equity Liabilities Current liabilities: Accounts payable $ $ Accrued expenses e ) m Revolving credit Deferred income taxes ) n — Current portion of obligations under leases Current portion of long-term debt Total current liabilities Deferred income taxes o Obligations under leases Long-term debt Other long-term liabilities Total liabilities Commitments and contingencies Redeemable noncontrolling interests of consolidated affiliated partnerships ) f — Shareholders’ equity Common stock–$0.50 stated value, 2,500,000 shares authorized–1,511,174 shares issued at April 10, 2013 Additional paid-in capital g Retained earnings h p Accumulated other comprehensive income ) q Treasury stock ) i ) r ) Biglari Holdings Inc. shareholders’ equity Total liabilities and shareholders’ equity $ $ 16 Table of Contents BIGLARI HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENT OF EARNINGS (Unaudited) (In thousands, except share and per share data) Twenty-Eight Weeks Ended April 10, 2013 (As Reported) Deconsolidation Asset Contribution April 10, 2013 (Pro Forma) Net revenues Restaurant Operations: Net sales $ $ Franchise royalties and fees Other revenue Total Consolidated Affiliated Partnerships: Investment gains/losses ) s — Other income ) t — Total — Total net revenues Costs and expenses Cost of sales Restaurant operating costs General and administrative ) x Depreciation and amortization Marketing Rent Pre-opening costs 5 5 Provision for restaurant closings Impairment of intangible assets Loss on disposal of assets Other operating (income) expense ) ) Total costs and expenses, net Other income (expenses) Interest, dividend and other investment income ) y Interest on obligations under leases ) ) Interest expense ) ) Realized investment gains/losses 1 (1
